Title: To Alexander Hamilton from Richard Morris, 13 April 1792
From: Morris, Richard
To: Hamilton, Alexander



Sir
New York 13 April 1792

Your favour of the 24th. Ulto. is duly Recd. I am Sorry at giving you so much trouble in this business but I am Certain Youl Excuse me from the Consideration that I am in Some measure to derange before I can properly Arrange. Had I come to the Office in the first instance, I should have thought the Law, and your Instructions, perfectly Sufficient, and Directory, and taken at once a Decided part, but when I thought it Necessary to make Alterations in the Arrangement of my predecessor I doubted my own Judgement and wished your Sentiments. I am Much Obliged for your Decision in the Business.
Mr Matthew M Clarkson who Mr Smith Appointed I Just now Mett in my way to the Office. I informed him I was about makeing my Quarterly Return and wanted the Necessarys from his Office, amongst Others the Money. It produced Some Little Altercation tho very decent and Good Humour’d it Concluded with my informing him that he was only a Collector and that Amongst them there was no Distinction of Sub and Superior. He mentioned his being then on his way to the Ferry boat in his way to Philadelphia where he Should See You. What his Representations may be I know not. His own Sence may inform him that his Office is Useless and Really is an Embarrasment in the Department. However he may wish to have an Establishment, that may be his Errand, if it is I wish him Disappointed at least untill the deposit is properly Arranged. Then if an Appointment in his present Line is Necessary I shall perhaps be as happy as any one in Seeing a Clarkson fill it. This I write not as a Publick Letter but hearing Mr Clarkson was going for Philadelphia I thought it my duty to say thus much to you for private Information. I therefore Send you on my Own Scral in the Draft without Copying. My Respectfull Compliments to Your Lady and be Assured I am with Real Regard and perfect Esteem.
Your Obliged Hume Servt
Rd Morris

I mean to Answer Your Last letter to Me.
Alexr Hamilton Esqr.
